Citation Nr: 1046016	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, 
including as a qualifying chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from November 1988 to 
March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2010, the Board remanded the Veteran's claim to the 
agency of original jurisdiction (AOJ) for additional development.  
At that time, the Board referred an issue of service connection 
for hypothyroidism to the AOJ.  It does not appear that this 
issue has been addressed and it is again referred to the AOJ.


FINDING OF FACT

1.  The Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current lung disability.

3.  The Veteran's morning cough has been attributed to nasal drip 
and his dyspnea on exertion has been attributed to being 
deconditioned and overweight.


CONCLUSION OF LAW

The Veteran does not have a lung disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an April 2006 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claim of service connection.  The 
notice letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the claim 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Topeka, Kansas.  
Additionally, in April 2010, the Veteran was provided a VA 
examination in connection with his claim, the report of which is 
of record.  The examination was conducted pursuant to the Board's 
March 2010 remand.  The examination report contains sufficient 
evidence by which to decide the claim concerning whether the 
Veteran has a clinically diagnosed lung disability and whether 
any symptoms affecting the respiratory or pulmonary systems are 
attributable to an undiagnosed illness.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) 
(reordering this part of the regulation to 38 C.F.R. § 3.317(e)).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology, such as diabetes and multiple sclerosis, will 
not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2010); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and 
multiple sclerosis as examples of chronic multi-symptom illnesses 
of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a 
presumptive basis for certain enumerated infectious diseases.  
See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. 
§ 3.317(c) to allow for presumptive service connection for nine 
infectious diseases.)  As none of the enumerated diseases are at 
issue in this case, the Board has omitted listing the diseases or 
discussing them.  

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010); 
75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of 
the regulation to 38 C.F.R. § 3.317(a)(7)(i-iii)).

The Veteran asserts that he has a lung disability as a result of 
his active military service.  Specifically, he states that he was 
exposed to oil fires in Iraq during the Persian Gulf War.  The 
Veteran maintains that any current lung problems are related to 
the exposure to oil fires.  His contentions also imply that his 
claim is based, at least in part, on the provisions that allow 
for service connection for chronic disability resulting from an 
undiagnosed illness.

The Board notes that VA has determined that there is no basis to 
support establishing a presumption of service connection for any 
diseases, illnesses, or health effects resulting from exposure to 
fuels, combustion products, and propellants, during the Persian 
Gulf War.  See 73 Fed. Reg. 50856-69 (Aug. 28, 2008).  However, 
veterans are still free to pursue service connection claims based 
on exposure to these substances (such as oil fires) on a direct 
basis without the benefit of any presumptive provision.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994). 

As noted in the March 2010 remand, the Veteran's service 
personnel records reflect that he was awarded the Southwest Asia 
Service Medal, the Kuwait Liberation Medal, and the Combat Action 
Ribbon.  In light of this information, the Board finds that the 
Veteran had active military service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(e).  Thus, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are potentially applicable to his service 
connection claim.

A review of the Veteran's service treatment records reveals that 
his January 1988 entrance examination report indicates the 
Veteran reported no tuberculosis, asthma, shortness of breath, 
pain or pressure in chest, or chronic cough and was found to have 
normal lungs and chest.  In November 1988, the Veteran was 
treated for congestion, found to have clear lungs, and diagnosed 
with bronchitis.  In December 1988, he was treated for 
congestion, found to have clear lungs, and diagnosed with 
recovering bronchitis.  In March 1989, the Veteran was treated 
for a sore throat, found to have clear lungs, and diagnosed with 
an upper respiratory infection.  In November 1993, he was treated 
several times for congestion, found to have clear lungs and chest 
x-ray results within normal limits, and diagnosed with viral 
syndrome secondary to dehydration, rule out bronchitis, and 
resolving pneumonia.  A note in one of the November 1993 
treatment records states, "bronchitis/Saudi Arabia burning 
oil."  A September 1994 examination report indicates the Veteran 
reported no tuberculosis, asthma, shortness of breath, pain or 
pressure in chest, or chronic cough and was found to have normal 
lungs and chest.  In April 1994 and December 1994, he was again 
treated for congestion and was both times diagnosed with an upper 
respiratory infection.  Finally, the Veteran's February 1996 
separation examination report indicates he reported no 
tuberculosis, asthma, shortness of breath, pain or pressure in 
chest, or chronic cough and was found to have normal lungs and 
chest.

In view of the evidence in the service treatment records, in-
service treatment for respiratory problems, including bronchitis, 
is established.  Additionally, the November 1993 record 
referencing "Saudi Arabia burning oil" tends to support the 
Veteran's assertion that he was exposed to oil fires during the 
Persian Gulf War.  In any event, exposure to oil fires is 
consistent with the circumstances, conditions, and hardships of 
the Veteran's combat service.  That is, the receipt of the Combat 
Action Ribbon is indicative of participating in combat with the 
enemy and it is well known that there were many oil well fires 
during the Persian Gulf War when the Veteran served in the area.  
His lay statements concerning the matter are accepted as 
sufficient proof of service incurrence of exposure to oil fires 
in light of his combat service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

A review of the Veteran's post-service treatment records reveals 
no diagnosis of a lung, pulmonary, or respiratory disability.  In 
October 1996, the Veteran was seen at Olathe Medical Center 
emergency department for abdominal problems.  In the course of 
treatment, his respiratory system was found to be clear with 
equal breath sounds bilaterally.  A chest x-ray was taken at the 
Topeka VAMC in March 2006.  The report indicates that the 
Veteran's chest was normal and the lungs were clear with no mass, 
infiltrate, adenopathy, or pleural effusions.  A March 2006 
physical examination revealed that the Veteran's lungs were clear 
to auscultation bilaterally and there were no wheezes, rhonchi, 
or rales.  The Veteran denied experiencing shortness of breath or 
a cough at that time.

In May 2006, the Veteran was seen for a VA Gulf War registry 
examination.  He reported that he was exposed to smoke from fires 
without protective equipment while in the Persian Gulf.  In 
regards to the respiratory system, it was noted that the Veteran 
had a negative history for dyspnea, asthmatic attacks, 
tuberculosis, chronic obstructive pulmonary disease (COPD), or 
hemoptysis.  The Veteran's lungs were clear to auscultation 
bilaterally with no adventitious sounds, wheezes, or crackles.  A 
May 2006 VA chest x-ray reflects that the Veteran had no 
infiltrates, effusions, or cardiomegaly.  The Veteran's lungs 
were found to be clear bilaterally most recently in January 2010.

In April 2010, the Veteran underwent VA examination in connection 
with the clam pursuant to the Board's March 2010 remand.  The 
examiner reviewed the evidence in the claims file and accurately 
noted the Veteran's history, including exposure to oil fires, the 
instances of in-service treatment, and the findings from the 
post-service treatment records.  At the examination, the Veteran 
reported that he was treated for acute bronchitis during service 
but that he had not had any recurrence or been treated for 
bronchitis since his separation from service.  He had never 
smoked cigarettes, but he had chewed tobacco.  The Veteran denied 
a history of asthma and hemoptysis.  He reported that he has a 
productive cough when he wakes up in the morning and has 
posterior sinus drainage at night.  The Veteran also reported 
that he experienced dyspnea on exertion, but that it was 
infrequent and only if he runs a sprint or runs faster than a 
slow jog.  He stated that he does not run regularly and is 
deconditioned with no current exercise program.  The Veteran 
denied receiving any treatment for a pulmonary condition.

Physical examination revealed no chest wall defects or abnormal 
kyphosis.  The Veteran's lungs expanded equally and were clear to 
auscultation with no rales, wheezes, or rhonchi.  There was no 
evidence of pulmonary hypertension or a restrictive disease.  A 
Pulmonary Function Test (PFT) was interpreted as normal 
spirometry, diffusion, and lung volume.  A chest x-ray report 
indicated no active cardiopulmonary disease.

The April 2010 VA examiner found that there was insufficient 
clinical evidence to provide a diagnosis of a pulmonary or lung 
condition, disease, or disability.  Specifically, there was no 
evidence of any acute or chronic bronchitis, asthma, reactive 
airway disease, COPD, or emphysema.  This was so based on the 
current evaluation, the Veteran's medical history, a review of 
the record, and a normal examination, PFT, and chest x-ray.  With 
respect to the morning cough, the examiner stated that it was 
likely based on increased nasal drip during the night.  The 
examiner related the Veteran's infrequent shortness of breath 
when running too quickly to being deconditioned and overweight.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a lung disability.  That is, at no time 
during the pendency of the claim has the evidence established 
that the Veteran has a disability affecting the lungs, or the 
pulmonary or respiratory system.  The post-service treatment 
records are negative for a disability and the April 2010 VA 
examiner expressly found that a clinical diagnosis could not be 
made.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  The evidence reflects that the Veteran does not have a 
lung disability.  Although the Veteran was treated for 
respiratory problems during service and he was exposed to oil 
fires, in the absence of proof of current disability, the claim 
of service connection may not be granted.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, service connection for a lung 
disability is not warranted on a direct basis.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In regards to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 that relate to Persian Gulf War veterans, the pertinent 
issue is whether the Veteran has signs and symptoms that are 
manifestations of an undiagnosed illness affecting the pulmonary 
or respiratory system.  The post-service evidence reflects that 
the Veteran has generally denied experiencing symptoms since 
service, particularly those similar to the problems for which he 
was treated during military service.  At the April 2010 VA 
examination, the Veteran did report experiencing a productive 
cough in the morning and dyspnea on exertion.  However, the VA 
examiner specifically attributed these symptoms to nasal drip 
during the night, and being deconditioned and overweight, 
respectively.  Thus, the symptoms that the Veteran reported were 
medically explained and clinically attributed by the VA examiner.  
The examiner's determination is persuasive as it finds support in 
the record and was made based on a review of the evidence of 
record and an examination of the Veteran.  The remaining evidence 
of record does not indicate that the reported symptoms are 
unexplainable and part of an undiagnosed illness.  Therefore, the 
Board finds that the Veteran does not experience signs and 
symptoms affecting the pulmonary or respiratory system that is a 
result of an undiagnosed illness.  In light of this finding, the 
Board concludes that service connection is not warranted under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a lung disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lung disability, including as a 
qualifying chronic disability resulting from an undiagnosed 
illness, is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


